Citation Nr: 1230704	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-11 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an extraschedular disability rating higher than 60 percent for atherosclerotic coronary artery disease (ASCAD) associated with diabetes mellitus, type II, from June 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Des Moines, Iowa Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for ASCAD from January 29, 2007, to May 31, 2007. The RO assigned a 60 percent schedular rating effective June 1, 2007.

In a January 2011 decision, the Board granted the Veteran's appeal for a total disability rating based on individual unemployability (TDIU). The Board denied a rating, based on the rating schedule, for ASCAD higher than 60 percent from June 1, 2007. The Board remanded to the RO via the VA Appeals Management Center (AMC) the issue of entitlement on an extraschedular basis to a rating higher than 60 percent from June 1, 2007, for ASCAD.

The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the remanded issue. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1. From June 1, 2007, the Veteran's ASCAD has been manifested by dyspnea and fatigue resulting from physical activity, which is contemplated by the applicable rating schedule criteria.

2. From June 1, 2007, the Veteran's ASCAD, by itself, has not presented an exceptional or unusual disability picture, has not required frequent periods of hospitalization, and has not markedly interfered with capacity for employment.


CONCLUSION OF LAW

From June 1, 2007, the effects of the Veteran's ASCAD have not warranted referral to the appropriate VA officials for consideration, on an extraschedular basis, of a rating higher than 60 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2007 letter, the RO provided the Veteran with VCAA notice that addressed the information and evidence necessary to substantiate a claim for a higher disability rating, and informed the Veteran how VA assigns effective dates. In a June 2008 letter, the RO provided the Veteran further information about the evidence VA needs to make a decision on an appeal for an increased rating. In the January 2011 remand, the Board indicated that the AMC or RO must provide the Veteran with notice of what additional information and evidence were still needed to substantiate a claim for an extraschedular rating higher than 60 percent for his ASCAD. The Board also called for the AMC or RO to conduct a de novo review of the evidence, and adjudicate the issue of entitlement to an extraschedular rating higher than 60 percent for the Veteran's ASCAD. In a February 2011 letter, the AMC informed the Veteran of what evidence would help to substantiate a claim for an extraschedular rating higher than 60 percent for his ASCAD. In a July 2011 supplemental statement of the case (SSOC), the RO adjudicated the claim for an extraschedular rating higher than 60 percent for the Veteran's ASCAD. The RO found that the case did not warrant referral to appropriate VA officials for consideration of an extraschedular rating, and thus denied a higher rating on an extraschedular basis. The Board finds that the AMC and RO fulfilled the instructions in the 2011 remand. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. The Veteran has not made the RO, the AMC, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of entitlement to an extraschedular rating higher than 60 percent for ASCAD. The Veteran has had VA medical examinations that address the severity and effects of his ASCAD. In July 2009, he had a hearing at the RO before a Decision Review Officer (DRO).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Higher ASCAD Rating on an Extraschedular Basis

The Veteran is seeking a rating higher than 60 percent for his ASCAD. Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). The Board denied a rating, based on the rating schedule, higher than the existing 60 percent rating. The issue remaining on appeal before the Board is that of entitlement to a higher rating on an extraschedular basis.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1). Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. When an extraschedular rating may be warranted, the case is to be referred to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. The Court has stated that, if the criteria in the rating schedule reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, a schedular rating is adequate, and it is not necessary to refer the issue for an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In granting a TDIU, the Board found that the evidence supported a finding that the Veteran was rendered unemployable by the combined effects of his service-connected disabilities, including the effects of ASCAD, diabetes, and peripheral neuropathy of the lower extremities. In considering whether an extraschedular rating should be considered for his ASCAD, the Board will consider evidence as to the extent to which his ASCAD, apart from other disabilities, affects his capacity for employment.

Under the rating schedule, diseases of the heart are evaluated in part based on the level of activity at which dyspnea, fatigue, angina, dizziness, or syncope develops. The level of activity is measured as a number of METs (metabolic equivalents). One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2 (2011).

The rating schedule provides for evaluating arteriosclerotic heart disease, with documented coronary artery disease. With disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of less than 30 percent, the disease is rated 100 percent disabling. If resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent, it is rated 60 percent disabling. If a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, it is rated 30 percent disabling. If a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, it is rated 10 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran has reported that he had a myocardial infarction in March 2003, and had surgery with the placement of stents. In his July 2009 RO hearing, the Veteran stated that after the March 2003 surgery he eventually returned to work.

The claims file contains statements from employers. An official from American Concrete Products reported that the Veteran worked as a driver from June to September 2004. The official did not state the reason the Veteran left that employment. An official from Unicover stated that the Veteran worked as a truck driver from September 2004 to November 2004. The employer wrote that the Veteran left that employment stating health reasons. That employer's statement does not address the effects of specific health conditions on the Veteran leaving that employment.

The Veteran had a VA medical examination in April 2005. The Veteran reported that he was easily fatigued. He completed a questionnaire checking the activities that he was able to do. The examiner noted the Veteran's report that he was able to walk half a mile, or to go up or down one flight of stairs without difficulty. Based on the Veteran's stated functional ability, the examiner provided an estimated METs level of 5. The examiner expressed the opinion that the Veteran's uncontrolled diabetes as likely as not would keep the Veteran from returning to work driving a truck. The examiner opined that, with retraining, it was likely that the Veteran could return to other substantially gainful work.

In January 2007, the Veteran experienced severe chest pain and went to a private hospital emergency room. He was admitted and found to have an occluded coronary artery. He underwent four vessel coronary artery bypass graft (CABG) surgery.

In VA treatment in November 2007, the Veteran indicated that he did not have chest pain. It was noted that the Veteran's diabetes was under poor control. In January 2008, the Veteran sought VA treatment for chest pain similar to the pain he experienced in January 2007. He was admitted for evaluation. Myocardial imaging showed a left ventricle ejection fraction of 50 percent.

An official from the Mid Iowa Sales Company reported that the Veteran worked in sales from October 2007 to December 2007. The official stated that the Veteran stopped that employment because he moved.

In a January 2008 notice of disagreement, the Veteran asserted that he was unable to work because of his heart condition.

In March 2008, the Veteran had a disability evaluation at Kossuth Regional Health Center, in Algona, Iowa. The evaluator noted the Veteran's history of poorly controlled diabetes and of ASCAD, with surgeries in 2003 and 2007, and treatment for chest pain in January 2008. The Veteran reported that he had not held employment since September 2007.  He stated that he was unable to work because heavy lifting brought on shoulder and chest pain and shortness of breath, and walking more than six or seven blocks brought on shortness of breath. He stated that when he worked as a truck driver, bouncing around in the truck left him very fatigued. He did not report having shortness of breath while seated. The evaluator expressed the opinion that the Veteran was incapable of handling occupations that involve lifting, carrying, or extensive walking. The evaluator stated that the Veteran appeared to be capable of handling sedentary work, with limited standing and walking, but that his capacity for such work might be impaired by his poorly controlled diabetes.

In April 2008, the United States Social Security Administration (SSA) considered whether the Veteran was disabled based on a primary diagnosis of CAD with history of CABG and a secondary diagnosis of adjustment disorder with mixed anxiety and depression. The SSA determined that the Veteran was not disabled.

On a VA heart examination in June 2008, the Veteran reported that he last worked full time about a year earlier. He stated that about fifteen hours a week he helped a friend by driving a tractor. He indicated that he tired easily from that activity. He reported that he became winded from pushing a mower, walking two to three blocks, or climbing one flight of stairs. The examiner estimated a METs level of 5.

In January 2009, the Veteran had a VA medical examination to address his claim for a TDIU. The Veteran reported that peripheral neuropathy in his lower extremities was manifested by numbness and intermittent cold sensations in both feet. The examiner provided the opinion that the Veteran's use of insulin for diabetes likely precluded him from renewing a commercial driver's license. The examiner opined that the Veteran's ASCAD with 5 METs precluded him from physically demanding work. The examiner stated that the Veteran's diabetic peripheral neuropathy limited his capacity for standing and walking. The examiner stated that it was at least as likely as not that the Veteran could hold gainful employment that was sedentary and light.

In VA mental health treatment in June 2009, the Veteran related his frustration with the economy, and his inability to find a suitable job. He stated that he spent most of his time at home, but also spent time mowing for his landlord, and helping his cousin work on a race car.

In the July 2009 DRO hearing, the Veteran stated that he no longer drove a tractor to help farmer friends, because that activity fatigued him. He reported that after five to ten minutes of physical activity he developed shortness of breath and felt worn out. He stated that after climbing a couple of flights of stairs he had to stop and take a break. He indicated that he became fatigued after ten to fifteen minutes of standing. He stated that with extended periods of sitting, he developed leg cramps.

In March 2011, the Veteran wrote that he ceased full time work around October 2007. He indicated that he was not aware of any additional evidence relevant to his claim.

The rating criteria for ASCAD at Diagnostic Code 7005 address the extent to which a workload, or activity, results in dyspnea, fatigue, angina, dizziness, or syncope. In the Veteran's statements and in medical treatment records and examinations, the effects of his ASCAD are described according to the level or duration of activity at which he develops dyspnea or fatigue. Because the Diagnostic Code 7005 rating criteria describe the symptoms and impairment that are attributed to the Veteran's ASCAD, it is not necessary to refer the rating of his ASCAD for an extraschedular rating. 

The Veteran's ASCAD resulted in three hospitalizations over a five year period, a rate that falls short of frequent. None of the assembled statements from employers addresses the role of heart disease, by itself, in the termination of any employment. Medical assessments and statements from the Veteran tend to show that his ASCAD makes him unable to hold physically demanding employment. Other disorders, particularly his diabetic peripheral neuropathy, are noted to produce symptoms such as leg cramps that interfere with prolonged sitting. The Veteran has asserted that his ASCAD makes him unable to work. In detailed assessments, however, health care professionals have not found that the Veteran's ASCAD, by itself, interferes significantly with his capacity to hold sedentary employment. The opinions from the professionals, based on careful review of the Veteran's disabilities and their effects, carry greater weight than the Veteran's general, unexplained statement. The preponderance of the evidence indicates that the Veteran's ASCAD, by itself, does not interfere to a marked extent with his capacity for employment in general.

In summary, the effects of the Veteran's ASCAD are contemplated by the Diagnostic Code 7005 rating criteria; his ASCAD has not resulted in frequent hospitalizations; and his ASCAD, by itself, does not markedly interfere with his capacity for employment. Thus, the effects of his ASCAD do not warrant referral for consideration of an extraschedular rating. Assignment on an extraschedular basis of a rating higher than the current 60 percent rating is denied.


ORDER

Entitlement, on an extraschedular basis, to a disability rating for ASCAD higher than 60 percent from June 1, 2007, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


